PER CURIAM:
This claim was submitted for decision upon a written stipulation, based on the following facts.
*118Respondent let separate bids for the construction of a multipurpose physical education facility known as the Henderson Center, at Marshall University, Huntington, West Virginia. Respondent requested separate bids for general, mechanical, electrical, seating, and swimming pool construction. On June 6, 1979, claimant and respondent entered into a written agreement, whereby claimant was to construct a swimming pool in the Henderson Center within a period of 650 days from the issuance of a notice to proceed. Claimant was notified to commence work on August 8, 1979. Claimant was informed by the prime contractor and project coordinator, Mellon-Stuart Company, that site conditions would not permit claimant to begin its work. Several amended project schedules were issued, and claimant was finally permitted to commence work on or about May 27, 1980.
Claimant prepared its bid based upon labor and material costs in effect for the calendar year 1979. Due to the delay, claimant incurred additional labor, material, and miscellaneous expenses. Under the terms of the contract, any changes, alterations or additions to the original agreement entitle claimant to receive 15% overhead and 3.7% business and occupation tax on labor and material expenses incurred.
The parties have agreed that claimant is entitled to $18,627.20, based upon the following breakdown:
Job Supervisor Labor $ 1,575.00
Laborers’Wages, Taxes 4,430.31 and Insurance
Tile Contract Labor 3,892.00
Materials 5,772.32
15% Overhead 2,342.95
B & O Tax Payable 664.62
Total $18,627.20
Claimant has waived its claim to the following items:
Construction Supervisor Labor $ 360.00
Miscellaneous Expenses $ 3,336.00
Claimant further waived its claim of $19,776.30, which represents the claim of claimant’s subcontractor, Den-Ral, Inc.
In view of the foregoing, the Court makes an award to claimant in the amount of $18,627.20.
Award of $18,627.20.